Affirmed and Memorandum Opinion filed June 19, 2014.




                                         In The

                     Fourteenth Court of Appeals

                                   NO. 14-13-00668-CR

                 DENNARIOUS CORTES BANYON, Appellant

                                           V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 258th District Court
                             Polk County, Texas
                         Trial Court Cause No. 22677

                  MEMORANDUM                      OPINION


      Appellant entered a plea of not guilty to assault of a public servant. The trial
court found appellant guilty and sentenced appellant to confinement for 18 years in
the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2